EXHIBIT 99.2 Q4 2012 Supplemental Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary – December 31, 2012 S-5 Capitalization Data, Public Bond Covenants, Credit Ratings, and Selected Credit Ratios – December 31, 2012 S-6 Property Operating Results – Quarters ended December 31, 2012 and 2011 S-7 Property Operating Results – Year ended December 31, 2012 and 2011 S-7.1 Revenue by County – Quarters ended December 31, 2012, December 31, 2011 and September 30, 2012 S-8 Revenue by County – Year ended December 31, 2012 and 2011 S-8.1 Development Pipeline – December 31, 2012 S-9 Redevelopment Pipeline and Capital Expenditures – December 31, 2012 S-10 Co-Investments – December 31, 2012 S-11 Summary of Consolidated Co-Investments and Noncontrolling Interest – December 31, 2012 S-12 Income From Discontinued Operations and Selected Financial Data – December 31, 2012 S-13 Assumptions for 2uidance Range S-14 Summary of Apartment Community Acquisitions and Dispositions Activity S-15 2evel Forecasts: Supply, Jobs and Apartment Market Conditions S-16 New Residential Supply Data S-17 Exhibit A - Property List by Region 1 - 3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Year Ended (Dollars in thousands, except per share amounts) December 31, December 31, Revenues: Rental and other property $ Management and other fees Expenses: Property operating Depreciation General and administrative Cost of management and other fees Earnings from operations Interest expense before amortization ) Amortization expense ) Interest and other income Equity income (loss) from co-investments ) ) Gain on remeasurement of co-investment - - - Loss on early retirement of debt ) Income before discontinued operations Income from discontinued operations - Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest Dividends to preferred stockholders ) Excess of cash paid to redeem preferred stock and units over the carrying value - - - ) Net income available to common stockholders $ Net income per share - basic $ Net income per share - diluted $ See Company's 10-K and 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Year Ended Selected Line Item Detail December 31, December 31, (Dollars in thousands) Rental and other property Rental $ Other property Rental and other property $ Management and other fees Management $ Development and redevelopment Management and other fees $ Property operating expenses Real estate taxes $ Administrative and insurance Maintenance and repairs Utilities Property management Property operating expenses $ General and administrative General and administrative $ Allocated to cost of management and other fees ) Allocated to property operating expenses - administrative ) Capitalized to real estate ) Net general and administrative $ Interest and other income Marketable securities and other interest income $ Notes receivable Gain from sale of marketable securities Co-investment promote fee - - - Tax benefit - taxable REIT subsidiary - - Gain on sale of land - - - Interest and other income $ Equity income (loss) from co-investments Equity income (loss) from co-investments $ $ ) $ ) $ ) Income from preferred equity investments Gain on sale of co-investment - Equity income (loss) from co-investments $ $ ) $ $ ) Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ DownREIT limited partners' distributions Perpetual preferred distributions - - - Third-party ownership interest Noncontrolling interest $ See Company's 10-K and 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Year Ended (Dollars in thousands, except share and per share amounts) December 31, December 31, % Change % Change Funds from operations Net income available to common stockholders $ Adjustments: Depreciation Gains not included in FFO, net of internal disposition costs (1) Depreciation add back from unconsolidated co-investments, and add back convertible preferred dividend - Series G Noncontrolling interest related to Operating Partnership units Depreciation attributable to noncontrolling interest ) Funds from operations $ FFO per share-diluted $ $ % $ $ % Components of the change in FFO Non-core items: Loss on early retirement of debt Acquisition costs Gain on sales of marketable securities ) Co-investment promote income - - ) - Tax benefit - TRS activity - ) - ) Gain on sale of co-investment - - - ) Gain on sale of land - - - ) Excess of cash paid to redeem preferred stock and units over the carrying value - - - Core funds from operations Core FFO per share-diluted $ $ % $ $ % Changes in core items: Same-property NOI $ $ Non-same property NOI Management and other fees, net Equity income (loss) from co-investments Interest and other income ) Interest and amortization expense ) ) General and administrative ) ) Perpetual preferred distributions - Dividends to preferred stockholders (1 ) ) Discontinued operations ) ) Other items, net ) ) $ $ Weighted average number of shares outstanding diluted (2) In Q4 2012, the Company's pro-rata share of its gain from the sale of sevencommunities is net of costs related to a disposition incentive program attributable to the sale of certain communities and selling expenses.In Q1 2012, the gain from the sale of two communities is net of costs related to a disposition incentive program attributable to the sale of certain communities and selling expenses. Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-K and 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) December 31, 2012 December 31, 2011 Real Estate: Land and land improvements $ $ Buildings and improvements Less:accumulated depreciation ) ) Real estate for development Co-investments Cash and cash equivalents Marketable securities Notes and other receivables Other assets Total assets $ $ Mortgage notes payable $ $ Unsecured debt Lines of credit Other liabilities Derivative liabilities Total liabilities Cumulative convertible preferred stock, carrying value Stockholders' equity and noncontrolling interest: Common stock 3 3 Cumulative redeemable preferred stock, liquidation value Additional paid-in-capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See Company's 10-K and 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - December 31 2012 (Dollars in thousands) Scheduled principal payments (excludes lines of credit) Percentage Weighted Average Weighted Percentage of Total Balance Interest Maturity Balance Outstanding Average Interest of Total Debt Outstanding Rate In Years Secured Unsecured Total Rate Debt Mortgage Notes Payable Fixed rate - secured 48
